DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/22 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, extension/retraction of the cable (see claim 1), three separate cables (see claim 1), and a pulley (see claim 9) must be shown or the features canceled from the claims.  (E.g. figures 4 and 5 show a different structure).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a structural member (figure 3) and a load suspension line (figures 4-5).  As shown in figure 4 these are disparate components with different functions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 11 recites “said system,” which lacks antecedent basis.
Claim 1 line 11 recites “does not include a separate crane,” which is vague and ambiguous.  Does this mean the blade crane is not a crane?  Does this mean the blade crane does not comprise a separate crane in addition to itself?
Claim 1 line 12 recites “said cable,” which is vague and ambiguous.  There are three separate cables claimed.  To which does this limitation have reference?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-8 rejected under 35 U.S.C. 103 as being unpatentable over International Patent document No. WO 2008/009352, embodiment of figures 1a-1c (hereinafter “Trede”) in view of Canadian Patent Application Publication No. 2611342 (hereinafter “Hansen”).
Regarding claim 1 Trede discloses a blade crane comprising:
a blade coupler (14);
an arm (10) extending outward from said blade coupler (14);
a cable (7) coupled to said arm (10), wherein said cable (7) is elongated and allowed to extend and retract;
wherein coupler supports (S, see annotated figure below) coupled to said blade coupler;

    PNG
    media_image1.png
    245
    689
    media_image1.png
    Greyscale

Trede, Annotated Figure 1b
wherein said blade coupler (14) is coupled to a blade (12) via said coupler supports (S);
wherein [a] system [of the blade crane] does not include a separate crane (i.e. the blade crane of Trede only comprises itself); 
and wherein said arm (10) extends to a distal end (see figures 1a and 1c), and wherein said cable (7) couples to said distal end of said arm (10) (see figures 1a and 1c).
Trede fails to disclose how the arm is attached to the blade (i.e. in the embodiment of figures 1a-1c).  Hansen teaches a similar wind turbine blade (23) and blade coupler (1) and associated coupler supports (7).  Hansen further teaches wherein a cable (5) is inserted through said coupler supports (7) and wrapped around said blade (23) such that when a force is applied on [the] cable (5), the blade coupler (1) will press upon the blade (23) (i.e. at 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the arm of Trede to its blade using a belt (flat rope), as shown by Hansen, in order to provide Trede (embodiment of figure 1) with a secure fastening means which can be coupled/uncoupled at will.
Regarding claim 6 modified Trede teaches the above blade crane, and further discloses  wherein blade (12) is located on a wind turbine (W, see figure 1c), wherein said wind turbine (W) comprises a vertical pole (it is assumed W is the same as in figure 3b), at least three blades (it is assumed W is the same as in figure 3a), and a turbine (W).
Regarding claim 7 modified Trede teaches the above blade crane, and further discloses wherein said turbine (W) comprises a turbine winch (9).
Regarding claim 8 modified Trede teaches the above blade crane, and further discloses wherein said arm (10) is approximately perpendicular to said blade coupler (14).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trede.
Regarding claim 9 modified Trede  teaches the above blade crane, but fails to show a pulley (in the embodiment of figures 1a-1c).  Pulleys are well known in the hoisting arts, as shown by Trede (embodiment of figures 3a-3c).  The embodiment of figures 3a-c teaches a similar arm (20) wherein said arm (20) comprises a pulley (24) for a cable (19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pulley to Trede (embodiment of figures 1a-1c) in order to prevent the cable from scraping on the boom arm, and thereby reduce wear.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the entire combination of claim recitations set forth in claim 2.  Claim 2 requires wherein coupler supports are coupled to said blade coupler; wherein a cable is inserted through said coupler supports and wrapped around said blade such that when a force is applied on a cable, the blade coupler will press upon the blade;  wherein said blade coupler comprises a curved surface, and wherein said coupler supports comprises four coupler supports.

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
On pages 4-5 Applicant argues “ there is no requirement that the drawings illustrate every possible conceivable embodiment.”  This is, respectfully, unpersuasive.  The drawing objections (above) make no such requirement.  The requirement is that all claimed subject matter be shown, in this case the extension/retraction of the cable of claim 1, the three separate cables of claim 1, and the pulley of claim 9.  This is considered necessary to facilitate understanding of the patented subject matter.  For example, the figures only show a line (106) fixed to the arm (111), but with no ability to extend/retract.  This is insufficient for a complete understanding of the claimed subject matter.  
With regard to the pulley, which Applicant asserts is well-known (page 5), the office asserts that this feature is claimed, and therefore must be shown.  See 37 C.F.R. 1.83.  Whether pulleys are well known or not, a claimed feature must be shown.
Applicant argues (page 5) that “Reference numeral 106 is consistently used to show the cable…” which is, respectfully, incorrect.  The two cables are separate components with separate ends, and not shown as attached to each other except via arm 111.

    PNG
    media_image2.png
    696
    884
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    407
    478
    media_image3.png
    Greyscale

Applicant argues (pages 6-8) that reference “Trede already discloses a system for coupling to the blade,” pointing to element 16 of Trede.  This is unpersuasive.  Element 16 is only used in reference to the embodiment of figures 2a-2c.  Notably, in the rejection (above) the embodiment of figures 1a-1c is relied upon by the Office.  This embodiment lacks both the sleeve 16 of the second embodiment, or the shackle on base 32 of the third embodiment.  
Trede does not spell-out in detail the method of attaching 14 to 12 in the embodiment of figures 1a-1c.  Instead this simple connection is left to the ordinary craftsperson to work out.  Furthermore, if looking at the entire Trede reference, we see a plurality of non-identical attachment methods (see figures 2 and figures 3), which shows that one specific method of attachment is not necessary to the overall idea presented in Trede.  Thus another similar method, such as the flexible member shown by Hansen, would be a reasonable place to look to solve the unshown attachment issue in Trede figures 1.  This would aid the operator of Trede to conveniently install or uninstall the crane from the tower whenever desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654  

/SANG K KIM/           Primary Examiner, Art Unit 3654